Citation Nr: 1543711	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for right foot callus.

2.  Entitlement to service connection for a foot disability, to include flat feet.

3.  Entitlement to service connection for fingernail fungus.

4.  Entitlement to service connection for toenail fungus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1975 to October 1975.  The Veteran also served in the United States Air Force Reserve from December 1980 to February 1982, and additionally served approximately 30 years with the Air National Guard of Nebraska, during which he had numerous periods in which he was ordered to active duty in support of Operation Noble Eagle and Operation Enduring Freedom. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

Of a new claim is not based upon a diagnosed disease or injury that is distinct from a claim previously considered, VA must evaluate whether the evidence submitted since the last final decision on the claim is sufficient to reopen the claim.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  In the present case, a July 2011 rating decision denied the Veteran's claim for entitlement to service connection for a right foot callus because there was no evidence of a related in-service injury, disease, or event and there was no evidence linking the claimed condition to military service.  Although the Veteran submitted a new claim, in March 2013, worded as one for service connection for flat feet, he subsequently argued that a right foot callus which was removed in 1996 resulted from his flat feet and wearing combat boots during service.  As the resultant foot disability encompasses that considered in the July 2011 rating decision, the claim has thus been classified as a claim to reopen the issue of entitlement to service connection based on the submission of new and material evidence, as opposed to a new claim for entitlement to service connection.  The reopened issue has then been reclassified as entitlement to service connection 

for a foot disorder, to include flat feet, to allow for the most favorable review of the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

The issue of entitlement to service connection for a foot disorder, to include flat feet, is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In a July 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for right foot callus; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

2.  Evidence associated with the evidence of record since the July 2011 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right foot callus.

3.  The Veteran's toenail and fingernail fungus neither arose during, nor was caused by an incident of, active military service.


CONCLUSIONS OF LAW

1.  The July 2011 rating decision, in which the RO denied the Veteran's claim for service connection for chest pains, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2011); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence pertinent to the claim for service connection for right foot callus, received subsequent to the RO's July 2011 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for fingernail fungus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

4.  The criteria for service connection for toenail fungus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Foot Callus

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a July 2011 rating decision, the RO denied the Veteran's claim for entitlement to service connection for right foot callus.  The Veteran did not submit a notice of disagreement or new and material evidence during the appeal period.  The RO's July 2011 decision is therefore final as to the evidence then of record, and is not 

subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2011); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The evidence of record for the July 2011 rating decision consisted of service personnel and treatment records, and statements from the Veteran.  The basis of the RO's denial was that there was no evidence of a related in-service injury, disease, or event and there was no evidence linking the claimed right foot callus to military service.  According to the Veteran's Air National Guard/US Air Force point credit summary and form DD-214s, the diagnosis and surgical removal of the right foot callus took place in mid-March 1996, which was not during a period of active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA).

As noted previously, as part of the claim for entitlement to service connection for flat feet, the Veteran asserted that he developed flat feet during his period of active duty with the United States Air Force Reserve and that this, combined with the rigors of marching, climbing, walking, and standing on concrete for extended periods of time during subsequent periods of active duty resulted in his right foot callus.  A service treatment record from shortly after his period of active duty with the US Air Force Reserve noted the presence of moderate pes planus on examination.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, the existence of a disease, injury, or event during active military service to which the right foot callus may be connected.  Therefore it is new and material, and reopening the issue of entitlement to service connection for right foot callus is warranted.    

II.  Fingernail and Toenail Fungus

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) (2015); see 

Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

A pre-decisional letter, sent in April 2013, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain, and further explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Additionally, the statement of the case included a description of what the evidence must show for entitlement to service connection based on a period of reserve or National Guard service.  Although the initial unfavorable decision was issued prior to the issuance of the statement of the case, the claim was subsequently readjudicated in a supplemental statement of the case in March 2015, and thus, the Veteran incurred no prejudice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision, readjudicating the claim, and notifying claimant of such readjudication in the statement of  the case).  The Board thus finds that the VA's duty to notify has been satisfied through these letters.  

The duty to assist is also found to have been satisfied in this case.  Service personnel and treatment records have been associated with the evidence of record, in addition to VA and private treatment records, and statements from the Veteran.  The Veteran has also been given the opportunity to present evidence and argument before the Board at a hearing in June 2015.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the Veteran's claims for entitlement to service connection for fingernail and toenail fungus, the Board finds that a medical examination is not necessary to make a decision on the claims.  The Veteran has asserted that he contracted the nail fungus during his various tours of active duty between 2002 and 2005, where he shared community showers, lockers, and living quarters with numerous other soldiers and airmen.  He also stated that wearing combat boots with wool socks and rubber work gloves for long periods during these periods of active duty caused his feet and hands to perspire and allowed the fungus to take hold.  As will be discussed in further detail below, service connection for a disease or injury which arose during or was caused by a period of reserve or National Guard service is only available for injury or disease incurred during periods where the individual was ordered to active duty, or in certain circumstances, ACDUTRA, or INACDUTRA.  Although the service treatment records demonstrate that the Veteran was seen with fungal changes of multiple fingernails in February 2006, there is no documentation showing that this disability arose during a period of active duty, ACDUTRA, or INACDUTRA.  Additionally, as will also be discussed further below, while the Veteran is competent to state that he noticed flaky skin under his finger and toe nails, he testified at the Board hearing that he could not pinpoint the date when he first noticed this symptom, and any assertion that it gradually developed since his periods of active duty between 2002 and 2005 is contradicted by a number of post-deployment health questionnaires, in which the Veteran specifically denied experiencing skin rash, infection, or sores then or during his active duty deployments, and occupational health histories, in which the Veteran denied having skin problems in the prior 12 months.  The most probative evidence of record therefore is found to not establish an incurrence of nail fungus during any of these periods of active duty.  Additionally, although the Veteran is certainly competent to state that he used community facilities with wet floors, he is not competent to state that he actually encountered/acquired nail fungus during any of these periods of active duty, as this is not something that can be casually observed through the normal senses.  See c.f. Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of these claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In the absence of persuasive evidence of an in-service disease or injury, remand of these issues to obtain an examination and/or an opinion as to the etiology of the nail fungus would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or event, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  The duty to assist by providing a VA examination or opinion is therefore not invoked for the claims of entitlement to service connection for fingernail or toenail fungus because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The available records and medical evidence have been obtained in order to make adequate determinations as to these claims for entitlement to service connection for fingernail and toenail fungus.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 187. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, or any period of 

INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6(c)(3) (2015).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106 (West 2014).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Veteran asserts that he has current fingernail and toenail fungus which he contracted during his various tours of active duty between 2002 and 2005, where he states that he shared community showers, lockers, and living quarters with numerous other soldiers and airmen, and that his wearing of combat boots with wool socks and rubber work gloves for extended periods during active duty caused his feet and hands to perspire and allowed the fungus to take hold.  The Veteran served in the Nebraska Air National Guard from March 1982 to January 2011.  DD-214s associated with the evidence of record document periods when ordered to active duty of the following, between the period from April 2002 to October 2002; October 2004 to November 2004; and June 2006 to July 2006, and March 2008.  

Service treatment records also indicate that the Veteran additionally took part in a deployment ending in September 2005.

Prior to this span of time, the Veteran noted on an August 1992 "Boomer Prescreen" National Guard record that he was then on medication for dermatophytosis, which his doctor had told him was "like" athlete's foot on his hands.  On a subsequent interim medical history from March 1995, the Veteran noted that during the past year, he had not experienced any skin troubles, to include changes in the color of the skin, trouble with rashes itching or acne, or the development of any sores or growths.  A periodic medical examination from June 1998 also documented clinically normal feet and skin on clinical evaluation.

The Veteran completed Occupational Health History questionnaires in which he answered "No" for any changes in skin color, trouble with itching skin, acne, or skin rashes, or had developed growths or sores on the skin.  These include questionnaires from April 2003 and January 2005, which answers refer to abnormalities noticed/experienced during 12 months preceding each questionnaire.  The Veteran also indicated on both questionnaires that he did not have any concerns from the past year that he wished to discuss with a physician.

On a November 2004 post-deployment health questionnaire, the Veteran indicated that he did not incur any illness, injuries, or medical conditions during the deployment, and did not then, or during the deployment, experience skin rash, infections, or sores, or have a medical condition that he felt required followup or consultation with a health care provider.  The Veteran gave essentially the same responses in a September 2005 post-deployment questionnaire, save for reporting the incurrence of a sore on the top of his right foot thought to be a spider-bite.  A September 2005 service treatment record from a few days before the date of the post-deployment questionnaire noted a sore on the foot producing discharge, indicating that it was possibly a spider/insect bite and that there were no other complaints, and assessing insect bite.

A private treatment record from February 2006, during a period of regular National Guard service, noted that the Veteran reported concerns about finger and toenail changes.  On examination, fungal changes of multiple fingernails were noted, with wet mount positive for pseudohyphae.  The physician diagnosed onychomycosis and prescribed Vicks VapoRub. 

Post-deployment health questionnaires from July 2006, July 2007 and October 2009 again noted the Veteran's reports that he did not experience any rash, skin infection or sores during each preceding deployment, and did not have any medical conditions requiring follow-up.
 
In an April 2013 statement, the Veteran indicated that he had spoken with a doctor at the Lincoln VA Medical Center on December 27, 2010, where they discussed the toenail and fingernail fungus.  A VA primary care outpatient note from this date, notes review of colorectal cancer screening results, but makes no mention of fungus or the Veteran's nails.  

A September 2012 primary care examination write-up noted the Veteran's report of experiencing dermatophytosis of all of his fingernails during service.  On objective examination, the Veteran was found to have thickened, yellowed fingernails.  The assessment was dermatophytosis of the hands. 

Following the denial of his claims for service connection for fingernail and toenail fungus, the Veteran submitted a notice of disagreement in May 2013 asserting that he contracted toenail and fingernail fungus during his periods of active duty between 2002 and 2005, during which he would use community showers, locker rooms, and living quarters shared by numerous soldiers/airmen, and that he remembered the floors always being wet and recalled numerous times when the drains in the showers would back up.  He stated that he used antifungal spray or cream when he would get athlete's foot, but that while he was on active duty, he would be working 12 to 16 hours per day in combat boots with wool socks, which would cause his feet to perspire.  Over time, he noticed that he started to show flaky debris and distortion under his nails.  He states that as it kept getting worse, he consulted his family physician who diagnosed a fungus/slow-growing bacterial infection. 

The evidence of record contains a May 2013 private treatment record from the private physician who first diagnosed onychomycosis in February 2006.  The May 2013 record notes that the Veteran believed his fungal nails were due to his exposure to shower floors and the like in the military.  The physician stated that the Veteran's chart revealed that Vicks VapoRub was recommended in February 2006, and that was the only time that the Veteran was seen in that particular office.  The assessment in May 2013 was dermatophytosis of the nail, onychomycosis, with wet mount scraping of the right great toenail revealing fungal elements.  The treatment record notes that the physician discussed potential treatments with the Veteran, and stated that "it is possible that this first occurred in the military but it also could have occurred out of the military, [and that] it is somewhat unusual to see the fingernails involved at [such a] level, but fungal infections of the toenails are not uncommon. . . ."  The Veteran continued to receive treatment from this physician, and an August 2013 treatment record notes that fungal change of the proximal nails was largely resolved except for the smallest nails of the feet. 

A May 2015 VA primary care record includes the Veteran's report of toenail fungus since about 2004, which he related to wet conditions, boots, and exposure to fungus in common areas.  Fungus and discoloration of the toenails were noted on examination; onychomycosis was diagnosed.

The Veteran testified at a June 2015 hearing before the Board that he could not say exactly what date he first noticed the flaking under his nails.  He also stated that he did not go to the doctor for these symptoms prior to 2006 because he was not the type of person who went to a doctor unless he was experiencing something very new or serious.  The Veteran stated that he wore rubber glove when using the large washing machine for aircraft tires as part of his military duties, and that he believes sweating and wearing the gloves caused his fingernail fungus.  He again stated that the toenail fungus was a lingering fungus from his exposure to shared, wet areas during periods of active duty.  The Veteran's representative also argued that the Veteran did not have fungus prior to service, that his fungus arose during service, and that it had continued to be a problem to the present.

When considering the evidence of record, under the applicable laws and regulations, the Board finds that the weight of the evidence is against the Veteran's claims for service connection for fingernail and toenail fungus.  Although the evidence definitely demonstrates diagnoses of fingernail and toenail disorders during the appeal period, a preponderance of the evidence is against a finding that such disorders either arose during or were caused by the Veteran's active military service.  

The two service treatment records documenting instances of nail fungus are from dates when the Veteran was performing regular National Guard service, as determined by reference to Air National Guard/US Air Force Reserve point credit summaries that have been associated with the evidence of record.  As noted previously, service connection is not warranted for disabilities resulting from events, illness, or injuries incurred during a period of regular National Guard service.  Instead, the disability must have been caused or aggravated by an injury or disease from a period of active duty or ACDUTRA, or an injury that occurred during a period of INACDUTRA.  Because the Veteran has not asserted, and the evidence does not otherwise indicate that he experienced any relevant disease, injury, or event during a period of ACDUTRA or INACDUTRA, the outcomes of the claims turn on whether the evidence supports, or is at least in equipoise, the Veteran's assertion that he incurred the nail fungus or the nail fungus was aggravated during his period or periods of active duty.

While the Veteran testified at the Board hearing that he did not remember precisely when he first developed flaky residue under his nails, he did state that he believed it came on slowly and asserted that that he incurred it during a period or periods of active duty between 2002 and 2005.  The August 1992 Boomer Prescreen on which the Veteran noted taking medication for dermatophytosis of the hands was more than 10 years prior to this period, and the Veteran has not asserted that he had continued or recurrent troubles with nail fungus anytime during those 10 years.  Thus, a preponderance of the evidence demonstrates that subsequent nail fungus infections are not related to or continuations of the dermatophytosis noted in 1992.  

The Veteran's statement to a VA primary care physician in May 2015 that he had experienced toenail fungus since approximately 2004, is competent evidence, as is his statement in the May 2013 notice of disagreement that he noticed a gradual accumulation of flaky debris and distortion under the nails over time prior to seeking treatment in February 2006.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, these statements are inconsistent with the contemporaneous evidence from the service treatment records.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The Veteran specifically denied noticing any skin abnormalities, to include changes in color, trouble with itching, acne, rashes, or the development of growths or sores in occupational health histories from April 2003, January 2005 and January 2006.  As each questionnaires asked for reports of any such occurrences during the year leading up to the questionnaire, such would have covered the Veteran's periods of active duty from April 2002 to October 2002, October 2004 to November 2003, and from September 2005.  Further, the September 2005 post-deployment health questionnaire, wherein the Veteran denied incurring skin rash, infections, sores other than an insect bite, or other medical condition requiring follow-up, particularly when considered in combination with the January 2006 occupational health history record, is especially probative evidence weighing against the Veteran's assertion that his nail fungus developed slowly during his periods of active duty leading up to the time first sought treatment of the condition in February 2006.  Finally, post-deployment questionnaires from July 2006, July 2007, and October 2009, wherein the Veteran again denied having or developing rash, skin infection, sores, or other medical conditions requiring follow-up, weighs against his assertions that the nail fungus was permanently aggravated during periods of active duty subsequent to the incurrence of the original condition.  

The Board finds the contemporaneous statements to carry greater probative value, as they were made prior to the submission of a claim for service connection and were made at a times where reporting the presence of such an illness could have resulted in provision of treatment.  Additionally, the Veteran's assertion at the Board hearing that he did not otherwise seek treatment for the nail fungus during service because he was not the type of person who would consult a doctor unless he was dealing with a new or serious condition is not found convincing as a reason he would not have indicated its presence on the aforementioned questionnaires, as he reported and sought treatment for such problems as sore throat and sinus drainage in the December 1998 post-deployment health questionnaire, and excess wax-buildup in his left ear written in response to the question of whether he incurred any illnesses, injuries, or medical conditions during the deployment on the October 2009 post-deployment health questionnaire.  

Finally, the private physician's opinion that "it is possible" that the Veteran's nail fungus first occurred in the military but that it also could have been contracted out of the military is speculative in nature, and which does not constitute evidence weighing for or against a finding of in-service incurrence.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative); see also 38 C.F.R. § 3.102 (2015) (service connection may not be based on a resort to speculation or even remote possibility).  Although the Board finds the Veteran's statements that he shared community showers, lockers, and living quarters with numerous other soldiers and airmen during his periods of active duty, both competent and credible evidence, there is no probative evidence to indicate that one or more of these locations represented the site of initial or subsequent fungal infection.  Additionally, the probative evidence of record of the Veteran's contemporaneous reports during his National Guard service, does not indicate a worsening of the Veteran's nail fungus, let alone a permanent worsening, during or following a period of active duty.  Therefore, the weight of the evidence is also against the Veteran's assertions regarding in-service aggravation from wearing wool socks and rubber work glove.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable for these appeals.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, the preponderance of the evidence is against the finding of a relevant in-service event, injury, or disease during active military service, and service connection for fingernail and toenail fungus is not warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for right foot callus is reopened, and to this extent only, the appeal is granted.

Service connection for fingernail fungus is denied.

Service connection for toenail fungus is denied.


REMAND

In the decision above, the Board has reopened a claim for entitlement to service connection for right foot callus.  As the Veteran worded his present claim as entitlement to service connection for flat feet, and pes planus is documented in the service treatment records, the Board has reclassified the issue as entitlement to service connection for a foot disability, to include flat feet.  Further development is needed prior to adjudication of this matter. 

The Veteran has not yet been provided with VA examination with respect to his claim for service connection for flat feet.  There is not currently medical evidence in the evidence of record demonstrating treatment or diagnosis of pes planus/flat feet during the applicable appeal period.  In certain instances, however, where the disability at issue has "unique and readily identifiable features" that are capable of lay observation -such as flat feet- lay evidence may be competent to establish diagnosis and/or etiology.  See Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995).  Statements made during the Board hearing that the Veteran continues to experience flat feet are therefore found to represent competent evidence of a current disability or recurrent symptoms.  A May 1982 enlistment examination for the Nebraska Air National Guard documents moderate pes planus found on clinical evaluation.  Entrance in the Air National Guard immediately followed a period of active military service in the United States Air Force Reserve.  The entrance examination in the United States Air Force Reserve did not note any foot abnormalities.  This evidence is found to meet the low threshold for requiring VA to provide an examination and etiological opinion.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

As the Board is remanding the matter for other development, on remand, the RO should acquire any outstanding VA treatment records and associate them with the evidence of record.  See 38 C.F.R. § 3.159 (c)(2); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
Accordingly, the claim is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for foot disability, to include flat feet.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's VA outpatient treatment records from the appropriate VA facility or facilities, including in Lincoln, Nebraska, from May 2015 to the present.  

All attempts to secure this evidence must be documented in the evidence of record.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to any currently or previously diagnosed foot disorder.  The RO must provide the examiner with the Veteran's periods of military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide a diagnosis for any foot disorder present at any time during the appeal period from March 2013 to present.  For any currently or previously diagnosed disorder, the examiner must state whether state whether any such disorder was incurred in or permanently aggravated by any incident of active military service.

The examiner must provide a complete rationale for all opinions provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.
 
5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, re-adjudicate the claim on appeal.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status with the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


